Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-12 are currently pending.

Response to Amendment
The amendment filed March 22, 2022 in response to the previously set forth in the Non-Final Office Action mailed November 23, 2021 has been entered. 
Claims 1-12 are maintained in rejection despite Applicant’s arguments/amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021 and 01/10/2022 have been received and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a first current collector pick-up head attached to and electrically separated from the first elongated current collector arm distally from the base and a second current collector pick-up head attached to and electrically separated from the second elongated current collector arm distally from the base” in lines 10-13. However, this claim language has not been properly described in the specification or drawings filed, and there is no suggestion that the current collector pick-up head is electrically separated from the current collector arm. The drawings (Fig. 7a and Fig. 7b) only show isolating element 163 and a stabilizing structure 165 made of a non-conductive material for galvanically isolating the current collector arms 150a and 150b from each other. To overcome this rejection, the examiner recommends deleting the claim language of “and electrically separated from” from claim 1, lines 10 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being anticipated by Berman (US 4,129,203 A).
Regarding claim 1, Berman teaches (Fig. 1-3 and 7): A current collector device (10) arranged for mounting on a vehicle (28) to transmit electric power between current conductors (power rail 14) located in the surface of a road (22) and the vehicle (28) (col. 1, lines 20-22), wherein the current collector device (10) comprises: - a base (carriage 38) for connecting the current collector device (10) to the vehicle (28) (Fig. 1a-1c); - a first elongated current collector arm (54) that is in operable connection with the base (38), and a second elongated current collector arm (54) that is in operable connection with the base (38); - wherein the first elongated current collector arm (54) and the second elongated current collector arm (54) are spaced apart from each other (Fig. 3 and 7); - a first current collector pick- up head (24) attached to and electrically separated (through plastic 68) from the first elongated current collector arm (54) distally from the base (38) and a second current collector pick-up head (54) attached to and electrically separated (through plastic 68) from the second elongated current collector arm (54) distally from the base (38); - wherein the elongated current collector arms (54) are made of an electrically conducting material (60) (col. 4, lines 36-37) and arranged to conduct electrical current from conductors (14) located in the surface of a road (22) and the vehicle (28).
Berman further teaches (Fig. 4): the elongated current collector arms (54) are constructed of a steel tube (58), within which is the electrical conductor (60) separated from the steel tube by insulation (62), but does not explicitly teach that the elongated current collector arms (54) are entirely made of an electrically conducting material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the insulation (62) from Berman’s current collector arms (54) such that the collector arms are entirely made of an electrically conducting material, since it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Further, if it was found that the omission of the insulation (62) results in the remaining elements not performing the same functions as before, it is further noted that the electrical conductor (60) can be broadly construed as an “elongated current collector arm” made entirely of an electrically conducting material. 
Regarding claim 2, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-3 and 7): the elongated current collector arms (54) are parallel (Fig. 3 and 7).
Regarding claim 3, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first current collector pick-up head (24) is formed integrally with the first elongated current collector arm (54)(Fig. 4), and wherein the second current collector pick-up head (24) is formed integrally with the second elongated current collector arm (54).
Regarding claim 4, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first current collector pick-up head (24) and second current collector pick-up head (24) are formed as a single unit (Fig. 7).
Regarding claim 6, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): a stabilizing structure (bracket 56) extending between the first elongated current collector arm (54) and the second current collector arm (54).
Regarding claim 11, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first elongated current collector arm (54) and the second elongated current collector arm (54) are arranged to be controllable for vertical (Fig. 3; using elevation mechanism 39) and transverse displacement (Fig. 1A-1C; using horizontal traverse mechanism 31) relative to the longitudinal axis of the vehicle (28) together (both arms are held by bracket 56), and the current collector device (10) further comprises at least one actuator (horizontal motor 32 and elevation motor 
Regarding claim 12, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): A vehicle (28) comprising a current collector device according to claim 1 (see claim 1 rejection above).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Monteith (US 3,804,996 A).
Regarding claim 5, Berman teaches the elements of claim 4, as stated above. Berman does not explicitly teach that the first or second current collector pick-up head comprises at least one isolating element arranged to galvanically isolate the first elongated current collector arm and the second elongated current collector arm.
However, Monteith teaches (Fig. 1-4): a pick-up head (36) of a collector device (26) comprising at least one isolating element (28) arranged to galvanically isolate an elongated current collector arm (32).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to arrange an isolating element on the pick-up head, as taught by Monteith, in order to “isolate a faulty current collector circuit from the power contact rail while at the same time permitting the vehicle to continue in operation until such time that the problem can be corrected by maintenance personnel” (Monteith, col. 3, lines 26-32).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Taylor (US 2006/0065501 A1).
Regarding claim 7, Berman teaches the elements of claim 6, as stated above. Berman further teaches a stabilizing structure (bracket 56), but does not explicitly teach that the stabilizing 
However, Taylor teaches (Fig. 1-2): a pick-up shoe (10) with a stabilizing structure (insulating bracket 12), which comprises at least one isolating element (12) arranged to galvanically isolate the pick- up shoe from the body of the railcar (Taylor, para. 0029).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to construct the stabilizing structure using a non-conductive material such as plastic or another similar polymer, as taught by Taylor, in order to electrically isolate the collector arms from the vehicle or an operator, and for protection against external environmental conditions.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Makino et al. (US 5,531,301 A).
Regarding claim 8, Berman teaches the elements of claim 1, as stated above. Berman does not explicitly teach that the first and second elongated current collector arms comprise aluminum.
However, Makino teaches (Fig. 6): an electrically powered vehicle (2) with a collector head (22) made with aluminum (col. 7, lines 24-29).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to construct the first and second elongated current collector arms with aluminum, as Makino teaches aluminum as a known electrical conductor for a current collector. Further, constructing the collector arms with aluminum reduces the weight of the collector (Makino, col. 7, lines 27-29).
Regarding claim 9, Berman teaches the elements of claim 1, as stated above. Berman does not explicitly teach that the first elongated current collector arm and the second elongated current collector arm are coated with a non-conductive coating.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to coat the collector arms with a non-conductive coating, as taught by Makino, in order to electrically isolate the collector arms from the vehicle or an operator, and for protection against external environmental conditions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Brignon (FR 2471299 A1, provided with translation).
Regarding claim 10, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first elongated current collector arm (54) and the second elongated current collector arm (54) are arranged to be controllable for vertical and transverse displacement relative to the longitudinal axis of the vehicle (Fig. 1A-1C and Fig. 3, using elevation mechanism 39), and the current collector device (10) further comprises at least one actuator (horizontal motor 32 and elevation motor 42) arranged to effect a vertical or transverse displacement of the first current collector pick-up head (24) and the second current collector pick-up head (24).
Berman does not explicitly teach that the first elongated current collector arm (54) and the second elongated current collector arm (54) are arranged to be controllable using at least one actuator for vertical and transverse displacement relative to the longitudinal axis of the vehicle separately.
However, Brignon teaches (Fig. 1-3 and 6-7): two elongated current collector arms (9) arranged to be controllable using at least one actuator (17, 19) for vertical (Fig. 6-7) and transverse displacement (Fig. 3) relative to the longitudinal axis of the vehicle (Fig. 1) separately.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to make the two collector arms controllable relative to .

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the term "made of' used in the present application is meant that the collector arms are made of an electrically conducting material in its entirety. The applicant states that “the arms 54 comprise a steel tube 58, within which a conductor 60 is arranged. The conductor 60 is separated from the steel tube by insulation 62. It is apparent that the steel tube 58 does not conduct electrical current in the arrangement of Berman.”
The examiner responds that the previously claimed language of “made of” does not require the collector arms to be made of an electrically conducting material in its entirety. An object or component can be “made of” two or more different materials, such as disclosed by the present application’s embodiment where “the elongated current collector arms may be made of aluminum and copper” (page 5, lines 25-28). The applicant’s argument is more specific than the claim language presented in the previous set of claims, which does not require the arms to be made “entirely made of an electrically conducting material.”
Applicant argues that “Berman fails to disclose the feature that the current collector arms and the pick-up heads are electrically separated. Indeed, since the steel tubes 58 of the arms 54 of Berman are not arranged to conduct current, there is no need for electrical separation of the arms”
The examiner responds that the applicant’s argument is more specific than the claim language presented in the previous set of claims, which does not require the current pick-up head to be .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617